Exhibit 10.8



OSHKOSH B'GOSH, INC.
1995 OUTSIDE DIRECTORS' STOCK OPTION PLAN
(INCLUDING AMENDMENTS MADE 7/30/02)

INTRODUCTION Purpose. This plan shall be known as the Oshkosh B'Gosh, Inc. 1995
Outside Directors' Stock Option Plan. The purpose of the Plan is to provide an
incentive for Outside Directors of Oshkosh B'Gosh, Inc. to improve corporate
performance on a long-term basis. It is intended that the Plan and its operation
comply with the provisions of Rule 16b-3 under the Securities Exchange Act of
1934 (or any successor rule). Effective Date. The Plan shall be effective upon
its approval by shareholders at the Company's 1995 annual meeting. If the Plan
is approved by shareholders, the first option grants will automatically be made
at the Board meeting immediately following the 1995 annual meeting. PLAN
DEFINITIONS Definitions. For Plan purposes, except where the context clearly
indicates otherwise, the following terms shall have the meanings set forth
below:
 a. "Board" shall mean the Board of Directors of the Company.
 b. "Company" shall mean Oshkosh B'Gosh, Inc., a Wisconsin corporation.
 c. "Company Stock" shall mean the Company's Class A Common Stock and such other
    stock and securities as may be substituted therefor pursuant to Section
    3.02.
 d. "Director" shall mean a director of the Company.
 e. "Fair Market Value" on any date shall mean, with respect to Company Stock,
    if the stock is then listed and traded on a registered national securities
    exchange, or is quoted in the NASDAQ National Market System, the mean of the
    high and low sale prices recorded in composite transactions as reported by a
    reliable source for such date. In the absence of reported sales or if the
    stock is not so listed or quoted, but is traded in the over-the-counter
    market, Fair Market Value shall be the mean of the closing bid and asked
    prices for such shares on the relevant date.
 f. "Grantee" shall mean any person who has been granted an option under the
    Plan.
 g. "Outside Director" shall mean a Director who is not also an active full-time
    employee of the Company or a corporation in which the Company owns, directly
    or indirectly, a voting stock interest of more than fifty percent (50%).

SHARES SUBJECT TO OPTION Available Shares. The total number of shares of Company
Stock that may be issued under the Plan shall not exceed Three Hundred
Twenty-five Thousand (325,000) shares. Shares subject to and not issued under an
option which expires, terminates, or is canceled for any reason under the Plan
shall again become available for the granting of options. Changes in Common
Stock. If any stock dividend is declared upon the Company Stock, or if there is
any stock split, stock distribution, or other recapitalization of the Company
with respect to the Company Stock, resulting in a split or combination or
exchange of shares, the aggregate number and kind of shares which may thereafter
be granted under the Plan shall be proportionately and appropriately adjusted
and the number and kind of shares then subject to options under the Plan and the
per share option price therefor shall be proportionately and appropriately
adjusted, without any change in the aggregate purchase prices to be paid
therefor. ADMINISTRATION Administration by the Committee. The Plan shall be
administered by the Compensation Committee of the Board which shall have the
power, subject to and within the limits of the express provisions of the Plan,
to exercise such powers and to perform such acts as are deemed necessary or
expedient to promote the best interests of the Company with respect to the Plan.
The Committee shall have no discretion as to the amount, price or timing of any
option granted under this Plan. STOCK OPTIONS Option Agreements. Each option
granted under the Plan shall be evidenced by a stock option agreement between
the Company and the Grantee which shall contain the terms and conditions
required by this Article V, and such other terms and conditions, not
inconsistent herewith, as the Committee may deem appropriate in each case. The
holder of an option shall not have any rights as a stockholder with respect to
the shares covered by an option until such shares have been delivered to him or
her. Option Grant Size and Grant Date.
Annual Grant
. Each year, upon the first meeting of the Board following the Company's annual
meeting of shareholders, each person then serving the Company as an Outside
Director shall automatically be granted a non-qualified stock option to purchase
Six Thousand (6,000) shares, subject to adjustment under Section 3.02 hereof.
Special Rule
. If at any time there are not sufficient available shares under the Plan to
grant each Outside Director an option to purchase the number of shares
identified above, each Outside Director shall receive an option to purchase an
equal number of the remaining available shares, determined by dividing the
remaining available shares by the number of Outside Directors.

Exercise Price. The price at which each share of Company Stock covered by an
option may be purchased shall be one hundred percent (100%) of the Fair Market
Value of the Company Stock on the date the option is granted. Period for
Exercise of Options. Each stock option granted under this Plan shall become
exercisable six months from the date of grant, regardless of whether the Grantee
is still a Director on such date. All rights to exercise an option shall
terminate upon the earlier of (a) ten (10) years from the date the option is
granted, or (b) two years from the date the Grantee ceases to be a Director.
Method of Exercise. Subject to Section 5.04, each option may be exercised in
whole or in part from time to time as specified in the stock option agreement.
Each Grantee may exercise an option by giving written notice of the exercise to
the Company, specifying the number of shares to be purchased, accompanied by
payment in full of the exercise price therefor. The exercise price may be paid
in cash, by check, or by delivering shares of Company Stock which have been
beneficially owned by the Grantee, the Grantee's spouse, or both of them for a
period of at least six months prior to the time of exercise ("Delivered Stock")
or a combination of cash and Delivered Stock. Delivered Stock shall be valued at
its Fair Market Value determined as of the date of exercise of the option. No
Grantee shall be under any obligation to exercise any option hereunder. Merger,
Consolidation or Reorganization. In the event of a merger, consolidation or
reorganization with another corporation in which the Company is not the
surviving corporation, the Committee shall, subject to the approval of the Board
of Directors of the Company, or the board of directors of any corporation
assuming the obligations of the Company hereunder, take action regarding each
outstanding and unexercised option to protect such option by the substitution on
an equitable basis of appropriate shares of the surviving corporation, provided
that the excess of the aggregate Fair Market Value of the shares subject to such
option immediately before such substitution over the exercise price thereof is
not more than the excess of the aggregate fair market value of the substituted
shares made subject to option immediately after such substitution over the
exercise price thereof. Dissolution or Liquidation. Anything contained herein to
the contrary notwithstanding, on the effective date of any dissolution or
liquidation of the Company, the Company shall pay the holder of each then
outstanding and unexercised option an amount of cash equal to the excess of the
highest Fair Market Value per share of the Company Stock during the 60-day
period immediately preceding the dissolution or liquidation over the option
exercise price, multiplied by the number of shares subject to such option. Such
option shall then be canceled. GENERAL Nontransferability. No option granted
under the Plan shall be transferable or assignable except by last will and
testament or the laws of descent and distribution. During the Grantee's
lifetime, options shall be exercisable only by the Grantee or by the Grantee's
guardian or legal representative. In the event of the Grantee's death, the
personal representative of the Grantee's estate or the person or persons to whom
the option is transferred by will or the laws of descent and distribution may
exercise the option in accordance with its terms. General Restriction. Each
option shall be subject to the requirement that if at any time the Board shall
determine, in its discretion, that the listing, registration, or qualification
of securities upon any securities exchange or under any state or federal law, or
the consent or approval of any government regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of such option
or the issue or purchase of securities thereunder, such option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board. Expiration and Termination of the Plan. Options may
be granted under the Plan at any time and from time to time. The Plan may be
abandoned or terminated at any time by the Board except with respect to any
options then outstanding under the Plan. Amendments. The Board may from time to
time amend, modify, suspend or terminate the Plan; provided, however, that no
such action shall (a) impair without the Grantee's consent any option
theretofore granted under the Plan or (b) be made without shareholder approval
where such approval would be required as a condition of compliance with Rule
16b-3 under the Securities Exchange Act of 1934. Withholding Taxes. If the
Company is required to collect withholding taxes upon exercise of an option, the
Company may require, as a condition to such exercise, that the Grantee
concurrently pay to the Company the entire amount or a portion of any taxes
which the Company is required to withhold by reason of such exercise. In lieu of
part or all of such payment, the Grantee may elect, subject to such rules as the
Board may adopt from time to time, to have the Company withhold from the shares
to be issued upon exercise of the option that number of shares having a Fair
Market Value equal to the amount which the Company is required to withhold.
Construction. Except as otherwise required by applicable federal laws, the Plan
shall be governed by, and construed in accordance with, the laws of the State of
Wisconsin.



 